

116 HR 3335 IH: Territory Health Revitalization Act
U.S. House of Representatives
2019-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3335IN THE HOUSE OF REPRESENTATIVESJune 19, 2019Mr. Neal (for himself and Miss González-Colón of Puerto Rico) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo provide a set-aside of funds for the territories under the health profession opportunity grant
			 program under section 2008 of the Social Security Act, to make the
			 Commonwealth of the Northern Mariana Islands eligible for the grants, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Territory Health Revitalization Act. 2.Set-aside for the territoriesSection 2008(c)(1) of the Social Security Act (42 U.S.C. 1397g(c)(1)) is amended by inserting 5 percent of which for each fiscal year shall be reserved for grants to States other than the 50 States and the District of Columbia before the period.
 3.Eligibility of the Commonwealth of the Northern Mariana IslandsSection 2008(a)(4) of the Social Security Act (42 U.S.C. 1397g(a)(4)) is amended by striking subparagraph (E).
 4.Guarantee of grantees in the territoriesSection 2008(a)(2) of the Social Security Act (42 U.S.C. 1397g(a)(2)) is amended by adding at the end the following:
			
 (D)Guarantee of grantees in the territoriesThe Secretary shall award at least 2 grants under this subsection to an eligible entity that is located in a territory, to the extent there are a sufficient number applications submitted by such an eligible entity that meet the requirements of subparagraph (B)..
 5.Effective dateThe amendments made by this Act shall take effect on October 1, 2019. 